MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    Nov 09 2015, 5:42 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth Johnson                                             Gregory F. Zoeller
Deborah Markisohn                                        Attorney General of Indiana
Marion County Public Defender Agency
                                                         Michael Gene Worden
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

T.J.,                                                    November 9, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1501-JV-21
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Marilyn A.
Appellee-Plaintiff.                                      Moores, Judge
                                                         Trial Court Cause No.
                                                         49D09-1402-JD-286



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 1 of 18
[1]   T.J. appeals his juvenile delinquency adjudication for committing an act that

      would have been murder1 if committed by an adult.2 On appeal T.J. raises two

      issues, which we restate as:


               I. Whether the juvenile court committed reversible error when it
               admitted the victim’s autopsy report over defense objection that it
               was testimonial hearsay that violated the confrontation clause;
               and

               II. Whether there is sufficient evidence to support T.J.’s juvenile
               delinquency adjudication based upon a true finding of murder.


[2]   We affirm.


                                   Facts and Procedural History
[3]   In the early morning hours of January 2, 2014, fifteen-year-old Ty.A. was

      walking near the intersection of Temple Avenue and Graydon Street in

      Indianapolis, Indiana with his thirteen-year-old half-sister, J.E., to meet Ty.A.’s

      friend, R.W., at the Good News Center on the corner of East Washington

      Street and Rural Street, when they were approached by two men. One of the

      men asked Ty.A. if he was “Lil’ T,” and when Ty.A. said, “No,” one of the

      men shot him once in the chest. Tr. at 74. Ty.A. died as a result of the shot.




      1
       See Ind. Code § 35-42-1-1. We note that, effective July 1, 2014, a new version of the criminal statutes was
      enacted. Because T.J. committed his crimes prior to July 1, 2014, we will apply the pertinent statutes that
      were in effect at the time he committed his crimes.
      2
       A true finding was also entered against T.J. for carrying a handgun without a license, a Class A
      misdemeanor if committed by an adult. See Ind. Code § 35-47-2-1. T.J. does not challenge that true finding.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015             Page 2 of 18
      The assailants fled south on Temple Avenue. R.W. and T.J., friends of Ty.A.,

      were charged with his murder.


[4]   Tomecka and her children lived with Tomecka’s friend Michelle and Michelle’s

      children in a house on Warren Avenue on the Westside of Indianapolis. On

      January 1, 2014, Michelle’s fifteen-year old son, D.W., and three other

      teenagers, T.J., P.L., and R.W., were staying at the house. Late that night,

      Tomecka borrowed Michelle’s minivan to do some errands. As Tomecka was

      leaving, R.W. came out of the house and said that Michelle wanted Tomecka to

      take the teens somewhere. Tomecka drove the minivan, T.J. sat in the middle

      seat, and D.W. and P.L., who were dating at the time, sat in the back seat.

      R.W. sat in the front passenger seat and sent a Facebook message to Ty.A.

      asking if the two could get together. Ty.A. agreed to meet R.W. at the Good

      News Center.


[5]   Around the same time, in a home on Trowbridge Street, Ty.A. told his younger

      sister, J.E., that he was going out to meet R.W. at the Good News Center. Just

      prior to leaving, Ty.A. asked J.E. to use her phone to send R.W. a Facebook

      message. Soon thereafter, R.W. called Ty.A. and the two agreed to meet. J.E.

      knew that Ty.A. was talking to R.W. because, at the end of the conversation,

      J.E., who had spoken with R.W. on a previous occasion, grabbed the phone

      and told R.W. that she was coming with her brother and they were on their

      way. As they walked to the Good News Center, J.E. and Ty.A. encountered

      two men, each of whom had the lower half of his face covered. After Ty.A.



      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 3 of 18
      denied that he was known as “Lil’ T,” one of the men shot Ty.A. once in the

      chest. Tr. at 74.


[6]   Officer Mike Diehl (“Officer Diehl”), a K-9 handler with the Indianapolis

      Metropolitan Police Department (“IMPD”) who responded to the dispatch,

      testified that he arrived at the scene around 12:51 a.m. Fresh snow allowed

      him to track two sets of footprints from the intersection of Temple Avenue and

      Graydon Street, about five houses south on the west side of Temple, and then

      east onto private property toward an alley between Temple Avenue and Leeds

      Avenue. Officer Diehl noted that the tracks stopped in the alley and that the

      suspects likely got into a vehicle. No spent bullets or spent shell casings were

      found at the scene, and the murder weapon was never recovered.


[7]   IMPD Homicide Detective Greg Hagan (“Detective Hagan”), who was the

      lead investigator on the case, interviewed J.E. several hours after the shooting

      on January 2, 2014 and again on January 29, 2014. In her second interview,

      Detective Hagan showed J.E. numerous photographs. Looking at the

      photographs, J.E. said that the photo of T.J. “kind of looked like” the shooter.

      Tr. at 87.


[8]   During an interview with Detective Hagan, T.J. admitted to being in the

      minivan with R.W. on the night of Ty.A.’s murder. T.J. remembered that

      R.W. had a black 32 “semiautomatic” gun when he left the minivan. Ex. Vol. at

      80, 114. T.J. believed that Ty.A. was killed in retaliation for having sold a

      defective handgun to “Spider,” a gang-member friend of R.W. Id. at 67, 71, 80-


      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 4 of 18
       88, 90-94. T.J. also admitted to knowing that R.W. was planning to “go pop

       [Ty.A.].” Id. at 113-14.


[9]    The State filed a delinquency petition against T.J. alleging murder, carrying a

       handgun without a license, and dangerous possession of a firearm. The State’s

       theory was that Ty.A., having sold a defective gun to R.W.’s friend Spider, was

       lured to his death by R.W.’s request that the two meet. The State maintained

       that T.J. and R.W. left the minivan while it was parked near the route that

       Ty.A. would have taken to reach the Good News Center. R.W. and T.J.

       walked up Temple Street, met J.E. and Ty.A. at the corner of Temple Avenue

       and Graydon Street, and one of them shot and killed Ty.A. R.W. and T.J. fled

       south on Temple and east to an alley where the minivan picked them up.


[10]   During the fact-finding hearing, Tomecka testified that R.W. wanted to go to

       North Dearborn Street and 13th Street. When they arrived, two men, one of

       whom was identified as T.J.’s brother, came up to the minivan and got in.

       Tomecka drove everyone to the pawn shop near Michigan Street and Rural

       Street, a location where she parked the minivan in the pawn shop parking lot.

       Later, Tomecka took the two men back to North Dearborn and 13th Street.

       Tomecka testified that the only person who got out of the minivan at the pawn

       shop was R.W., who was gone “[p]robably two to five minutes.” Id. at 273.


[11]   P.L., who was sitting in the back of the minivan with her then-boyfriend D.W.,

       testified that she did not get out of the minivan that night, nor did she hear any

       shots fired. P.L. said she knew that R.W. had called Ty.A. and that the two


       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 5 of 18
       had planned to meet. P.L. recalled that the minivan made several stops that

       night. P.L. testified that R.W. had a black gun and T.J. had a small silver gun.

       Id. at 230-31, 243-44. P.L. testified that, at one point, R.W. and T.J. got out of

       the minivan and “both went off”; the two men returned about five minutes

       later. Id. at 233. P.L. also testified that, as they all drove away, P.L. saw a

       body in the street and T.J. said, “There he goes.” Id. at 237. P.L. did not

       recognize the body, and testified that she only found out the next morning that

       Ty.A. had been shot and killed. Id. at 237-38.


[12]   J.E. testified at the fact-finding hearing that she and Ty.A. were walking along

       Graydon Street toward Temple Avenue when they saw two men walking

       toward them. As the two men approached, one asked Ty.A. if his name was

       “Lil’ T.” Id.at 74. Ty.A. said, “No”; J.E. confirmed that Ty.A. had never used

       that nickname. Id. at 74, 82. When the two males were about ten feet away,

       one of them “put up the gun and told [Ty.A.] to get on the ground and [Ty.A.]

       did[n’t] have enough time to get on the ground and they shot him.” Id. at 74,

       79. She said that the shooter pointed a black gun at Ty.A.’s chest, so close that

       it was almost physically touching him, and then Ty.A fell to the ground. J.E.

       ran over to the shooter, who pointed the gun at her; fearing that she would be

       shot, J.E. dropped to the ground. The men went through Ty.A.’s pockets and

       then fled south on Temple Street—the direction from which they had come.


[13]   Ty.A. was still breathing right after the men left. Unable to reach anyone by

       phone, J.E. ran back home to tell her family that Ty.A. had been shot and to

       call 911. J.E., her dad, and Ty.A.’s older brother’s girlfriend, L.B., ran to the

       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 6 of 18
       scene, where L.B. attempted to perform CPR. Ty.A. took three breaths and

       died. Id. at 61.


[14]   J.E. could only see part of the men’s faces, which were partially covered; even

       so, J.E. said that one of the men in the photographs shown to her by Detective

       Hagan looked like the shooter. During the fact-finding hearing, the State asked

       J.E. if she recognized anyone in the courtroom. J.E. said that she recognized

       “The shooter.” Id. at 87. When asked to point to the person she was describing

       as the shooter, J.E. pointed to T.J.


[15]   Detective Benjamin Bierce (“Detective Bierce”), of the IMPD, introduced cell

       tower data as evidence of the calls made to and from the cell phone R.W. was

       using the night of January 1 and into the early morning hours of January 2,

       2014. From this evidence, Detective Bierce was able to link the calls made and

       received on R.W.’s cell phone to the minivan’s various locations on the night of

       the murder. At 12:31 a.m. on January 2, 2014, R.W. made a call to J.E.’s cell

       (the cell phone Ty.A. was using). Ty.A. was shot sometime after 12:31 a.m.,

       but before 12:46.3 When R.W. made his next call, around 12:50 a.m., the

       phone tower data indicated that the call was made from a location very close to

       the scene of the shooting.




       3
         Officer Diehl testified that he arrived around 12:51 a.m. and it took him about five minutes to get to the
       scene. Tr. at 8.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015               Page 7 of 18
[16]   Forensic pathologist Dr. Thomas Sozio, M.D., from the Marion County

       Coroner’s Office, testified for the State regarding Ty.A.’s autopsy—an autopsy

       that had been performed by another pathologist, Dr. Randy Tashjian, M.D. On

       December 8, 2014, the juvenile court entered true findings on the murder count

       and the carrying a handgun without a license count, but found the dangerous

       possession of a firearm count not true. Appellant’s App. at 227-29. Following

       the dispositional hearing, the juvenile court placed T.J. on a suspended

       commitment to the Indiana Department of Correction, and placed T.J. in the

       Bashor Children’s Home with the condition that he complete all required

       programming. T.J. now appeals.


                                      Discussion and Decision

                                           I. Autopsy Report
[17]   Ty.A.’s autopsy was performed and the report was completed by Dr. Tashjian,

       a Forensic Fellow with the Marion County Coroner’s Office from 2013 to 2014.

       At the time of the fact-finding hearing, Dr. Tashjian was unavailable to testify

       regarding the autopsy because he had finished his fellowship and moved to Los

       Angeles. The juvenile court admitted the autopsy report and allowed Dr.

       Sozio, another pathologist with the Coroner’s Office, to testify. T.J. objected to

       the admission of the autopsy report because: Dr. Sozio would be vouching for

       a report prepared by another forensic pathologist; the autopsy report was

       hearsay and not the best evidence; Dr. Sozio was “not qualified to speak to [the

       autopsy’s] findings and conclusions and can’t be crossed on those matters

       because he is not the original Doctor that performed the autopsy”; and that Dr.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 8 of 18
       Sozio was not “qualified to testify as to the cause of death in the matter in

       which he did not have personal involvement.” Tr. at 22-23. The juvenile court

       overruled T.J.’s objection and admitted the autopsy report; however, the

       juvenile court qualified its ruling by stating that Dr. Sozio could not testify

       about how the report was prepared or what the standard operating procedure

       was during the autopsy when he had no personal knowledge of this particular

       autopsy.


[18]   Generally, a trial court’s ruling on the admission of evidence is accorded “a

       great deal of deference” on appeal. Hall v. State, 36 N.E.3d 459, 466 (Ind. 2015)

       (citation omitted). “Because the trial court is best able to weigh the evidence

       and assess witness credibility, we review its rulings on admissibility for abuse of

       discretion and only reverse if a ruling is clearly against the logic and effect of the

       facts and circumstances and the error affects a party’s substantial rights.” Id.

       (citations omitted) (internal quotation marks omitted). However, T.J. contends

       that the juvenile court’s admission of the autopsy report deprived him of his

       ability to fully confront Dr. Tashjian, a witness against him. Specifically, T.J.

       argues that the juvenile court violated his Sixth Amendment right to

       confrontation when it admitted the autopsy report and allowed Dr. Sozio to

       testify regarding its contents. Where, as here, the challenge to the admission of

       evidence is on constitutional grounds, this raises a question of law that is

       reviewed de novo. Robinson v. State, 5 N.E.3d 362, 365 (Ind. 2014).


[19]   The Confrontation Clause of the Sixth Amendment to the United States

       Constitution “provides a criminal defendant has the right ‘to be confronted with

       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 9 of 18
       the witnesses against him.’”4 Torres v. State, 12 N.E.3d 272, 273 (Ind. Ct. App.

       2014) (quoting U.S. Const., amend. VI), trans. denied. The right to

       confrontation guaranteed by the Sixth Amendment is made applicable to the

       states by the Due Process Clause of the Fourteenth Amendment. Ramirez v.

       State, 928 N.E.2d 214, 217 (Ind. Ct. App. 2010), trans. denied.


[20]   Our court has recognized a line of United States Supreme Court cases regarding

       the confrontation clause. In 2004, the Supreme Court held, “‘testimonial

       hearsay’ may not be admitted against a criminal defendant absent a showing

       that the witness who made the hearsay statements is unavailable for trial and

       that the defense had a prior opportunity to cross examine that witness.” Torres,
12 N.E.3d at 273 (citing Crawford v. Washington, 541 U.S. 36, 59 (2004)). “In

       subsequent cases in the Crawford line, the Court went on to hold that a

       defendant must be afforded the right to conduct a cross-examination of a

       witness in conjunction with the introduction of evidence such as laboratory

       reports and other testimonial materials—even when those items of evidence

       carried “‘particularized guarantees of trustworthiness.’” Wise v. State, 26
N.E.3d 137, 144 (Ind. Ct. App. 2015) (citing Melendez-Diaz v. Mass., 557 U.S.
305, 314-19 (2009) (noting rejection under Crawford of “particularized guarantee

       of trustworthiness” test previously established in Ohio v. Roberts, 448 U.S. 56, 66

       (1980))), trans. denied. Finally, in 2011, the United States Supreme Court held:




       4
        A child has rights in juvenile court during a delinquency hearing, including the right to confront and cross-
       examine witnesses against the child. Ind. Code § 31-37-12-5.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015            Page 10 of 18
               The question presented is whether the Confrontation Clause
               permits the prosecution to introduce a forensic laboratory report
               containing a testimonial certification—made for the purpose of
               proving a particular fact—through the in-court testimony of a
               scientist who did not sign the certification or perform or observe
               the test reported in the certification. We hold that surrogate
               testimony of that order does not meet the constitutional
               requirement. The accused’s right is to be confronted with the
               analyst who made the certification, unless that analyst is
               unavailable at trial, and the accused had the opportunity, pretrial,
               to cross-examine that particular scientist.


       Torres, 12 N.E.3d at 273-74 (quoting Bullcoming v. New Mexico, ––– U.S. ––––,

       131 S. Ct. 2705, 2710, 180 L. Ed. 2d 610 (2011)).


[21]   T.J. argues that his ability to confront the doctor who conducted the autopsy

       was of critical importance. Here, Dr. Sozio “testified based on his review of

       Dr. Tashjian’s autopsy report.” Appellant’s Br. at 25. He testified about the

       condition of Ty.A.’s body, “the external and internal injuries observed, the

       absence of stippling and powder burns on the body which can result from a

       gunshot wound, and the purported trajectory of the lethal bullet including the

       resulting entrance and exit wounds.” Id. at 25 (citing Tr. 27-31). Dr. Sozio also

       was allowed to testify that it was Dr. Tashjian’s conclusion that the cause of

       death was “a single gunshot wound to the chest,” and that the manner of death

       was “[h]omicide.” Tr. at 35. T.J. argues that Dr. Sozio should not have been

       allowed to testify regarding Dr. Tashjian’s conclusions where Dr. Sozio’s

       “sponsoring testimony served as a witness against [T.J.],” and, without Dr.

       Tashjian’s live testimony, T.J. had no opportunity to “fully and effectively


       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 11 of 18
       probe and challenge [Dr. Tashjian] through cross-examination.” Appellant’s Br.

       at 26.


[22]   We recognize the importance that the United States Supreme Court has placed

       on a defendant’s right to confront a witness who offers testimonial hearsay

       against him, including testimony in the form of a forensic laboratory report like

       an autopsy. Bullcoming, 131 S. Ct. at 2710 (surrogate testimony of forensic

       laboratory report containing testimonial certification does not meet

       constitutional requirement to confront witness against defendant, unless analyst

       who made certification is unavailable and defendant had opportunity to cross-

       examine analyst prior to trial). Here, however, even if the autopsy’s admission

       was testimonial hearsay that implicated T.J.’s Sixth Amendment confrontation

       right, such error was harmless.


[23]   T.J. objects to Dr. Sozio’s description of the external and internal injuries

       observed on Ty.A.’s body, the absence of stippling and powder burns on the

       body, the purported trajectory of the lethal bullet, and that the cause of death

       was homicide, but T.J.’s conviction did not hinge on the injuries Ty.A.

       sustained, the trajectory of the bullet, or the proximity of the gun to the victim.

       The State placed no reliance on the autopsy to prove its case. Indeed, it was of

       no import that Dr. Sozio testified about Dr. Tashjian’s conclusion that the

       manner of Ty.A.’s death was “[h]omicide.” Tr. at 35.


[24]   T.J. made no claim that Ty.A.’s death was accidental or the result of a suicide,

       and the only theory offered to the juvenile court was that Ty.A. died as the


       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 12 of 18
       result of a gunshot wound to the chest. J.E. testified that in the early hours of

       January 2, 2014, she and her brother were approached by two men and that one

       of the men pointed a gun to her brother’s chest and, without provocation, shot

       Ty.A. dead. The fact that this was a homicide was not in question; the issue

       was whether the evidence was sufficient to support a true finding that T.J. had

       committed murder. Error, if any, in the introduction of the autopsy report was

       harmless.


                                              II. Sufficiency
[25]   T.J. challenges the sufficiency of the evidence supporting his adjudication as a

       delinquent for having committed murder as a principal or an accomplice.

       When the State seeks to have a juvenile adjudicated a delinquent for

       committing an act that would be a crime if committed by an adult, the State

       must prove every element of that crime beyond a reasonable doubt. Z.A. v.

       State, 13 N.E.3d 438, 439 (Ind. Ct. App. 2014). “When reviewing the

       sufficiency of the evidence supporting a juvenile adjudication, we neither

       reweigh the evidence nor judge the credibility of the witnesses.” Id. We

       consider only “the evidence of probative value and the reasonable inferences

       that support the determination.” Id. If there is substantial evidence of

       probative value from which a reasonable trier of fact could conclude beyond a

       reasonable doubt that the juvenile committed a delinquent act alleged, we will

       affirm the adjudication. K.F. v. State, 961 N.E.2d 501, 506 (Ind. Ct. App. 2012),

       trans. denied. “The uncorroborated testimony of one witness may be sufficient

       by itself to sustain an adjudication of delinquency on appeal.” D.W. v. State,

       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 13 of 18
       903 N.E.2d 966, 968 (Ind. Ct. App. 2009), trans. denied. Reversal is appropriate

       only when reasonable persons would not be able to form inferences as to each

       material element of the offense. Green v. State, 937 N.E.2d 923, 927 (Ind. Ct.

       App. 2010), trans. denied.


[26]   To support T.J.’s true finding for murder as a principal or an accomplice, the

       State was required to prove beyond a reasonable doubt that T.J. knowingly or

       intentionally killed Ty.A. Ind. Code § 35-42-1-1. To support a true finding that

       T.J. was an accomplice, the State was required to prove beyond a reasonable

       doubt that T.J. knowingly or intentionally aided, induced, or caused another

       person (here, R.W.) to murder Ty.A.5 See Ind. Code § 35-41-2-4. It is well

       established that a person who aids another in committing a crime is just as

       guilty as the actual perpetrator. Green, 937 N.E.2d at 927 (citing Vandivier v.

       State, 822 N.E.2d 1047, 1054 (Ind. Ct. App. 2005), trans. denied). To be

       convicted as an accomplice, it is not necessary for a defendant to have

       participated in every element of the crime. Id. (citing Bruno v. State, 774 N.E.2d
880, 882 (Ind. 2002)). While mere presence at the scene of the crime is

       insufficient to establish accomplice liability, presence may be considered along

       with the defendant’s relation to the one engaged in the crime and the




       5
         Here, the juvenile court had to determine whether T.J. had committed one act of murder. However, there
       were two different theories upon which the juvenile court could have found that T.J. committed this one
       act—either as the principal or an accomplice. Taylor v. State, 840 N.E.2d 324, 333 (Ind. 2006). “[T]he
       Indiana statute governing accomplice liability does not establish it as a separate crime, but merely as a
       separate basis of liability for the crime charged.” Hampton v. State, 719 N.E.2d 803, 807 (Ind. 1999).

       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015        Page 14 of 18
       defendant’s actions before, during, and after the commission of the crime. Id.

       (citing Alvies v. State, 905 N.E.2d 57, 61 (Ind. Ct. App. 2009)).


[27]   “A person engages in conduct ‘intentionally’ if, when he engages in the

       conduct, it is his conscious objective to do so.” Ind. Code § 35-41-2-2(a). “A

       person engages in conduct ‘knowingly’ if, when he engages in the conduct, he is

       aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b).

       “Knowledge and intent are both mental states and, absent an admission by the

       defendant, the trier of fact must resort to the reasonable inferences from both

       the direct and circumstantial evidence to determine whether the defendant has

       the requisite knowledge or intent to commit the offense in question.” Stokes v.

       State, 922 N.E.2d 758, 764 (Ind. Ct. App. 2010), trans. denied. The intent to

       commit murder may be inferred from the nature of the attack and the

       circumstances surrounding the crime, and it is within the province of the jury to

       draw an inference of knowledge or intent from the facts presented. Whatley v.

       State, 908 N.E.2d 276, 284 (Ind. Ct. App. 2009), trans. denied.


[28]   The facts most favorable to the adjudication are that in the early morning hours

       of January 2, 2014, J.E. was walking with her brother, Ty.A., when two men

       approached from the opposite direction. The men asked Ty.A. if he was “Lil’

       T,” and when Ty.A. said, “No,” one of the men pointed a gun directly at

       Ty.A.’s chest and shot him dead. Tr. at 74. The facts were clear that the person

       who committed the crime, knowingly or intentionally murdered Ty.A. The

       only question before the juvenile court was whether it was T.J. who committed

       the murder as either the shooter or an accomplice.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 15 of 18
[29]   The motive for the murder was that Ty.A. had sold a defective handgun to

       Spider, R.W.’ friend who was a gang member. R.W. said that Ty.A. was

       “beefing” with the gang over the defective gun. Appellant’s App. at 30. In one of

       his statements to Detective Hagan, T.J. said that he overheard R.W. and D.W.

       talking at Michelle’s house on the night of January 1, 2014. From that

       conversation, T.J. said, referring to Ty.A., “I already know we about to go pop

       him.” Ex. Vol. at 114. R.W. sent a Facebook message to Ty.A. “to see where

       he at and stuff.” Id. at 115. As the teens were leaving the house to get into

       Michelle’s minivan, R.W. said “let’s get him.” Id. at 116.


[30]   In one of his statements to Detective Hagan, T.J. said that R.W. had a big black

       32 “semiautomatic” gun in the minivan and that R.W. and D.W. left the van

       for ten minutes while it was parked at the pawn shop. Ex. Vol. at 80, 114. P.L.,

       who was the passenger in the back seat of the van, testified that, on the night in

       question, R.W. had a black gun and T.J. had a small silver gun and that R.W.

       and T.J. got out of the minivan and “both went off,” returning about five

       minutes later. Tr. at 233. P.L. also testified that, as they all drove away, P.L.

       saw a body in the street and T.J. said, “There he goes.” Id. at 237. P.L. did not

       recognize the body and testified that she only found out the next morning that

       Ty.A. had been shot and killed.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 16 of 18
[31]   Here, witnesses presented conflicting evidence regarding the events surrounding

       the murder of Ty.A. The juvenile court believed the testimony of P.L.6 During

       the fact-finding hearing, the State asked J.E. if she recognized anyone in the

       courtroom. J.E. said that she recognized “The shooter.” Id. at 87. When

       asked to point to the person she was describing as the shooter, J.E. pointed to

       T.J. Even if T.J. was not the shooter, his prior knowledge that there was a plan

       to shoot Ty.A., P.L.’s testimony that T.J. had a gun and left the van with R.W.,

       and T.J.’s continued association with other suspects supported the juvenile

       court’s true finding that T.J. was an accomplice to Ty.A.’s murder. See Green,
937 N.E.2d at 927 (“While mere presence at the scene of the crime is

       insufficient to establish accomplice liability, presence may be considered along

       with the defendant’s relation to the one engaged in the crime and the

       defendant’s actions before, during, and after the commission of the crime.”).


[32]   It is not an appellate court’s role to substitute its judgment for the fact-finder

       regarding the assessment or weight of the evidence, or the credibility of




       6
        At the close of the fact-finding hearing, the judge noted the difficulty in investigating the case because
       “everybody lied, everybody, everybody, everybody.” Tr. at 318. Addressing T.J., the judge continued:

                As confusing as everything else is in this case I believe [P.L.] told the truth. I believe you
                had a gun that night as did [R.W.]. I believe you [knew] what was going to go on that
                night because you told [the police] that before you took it back. I believe you got out of
                that van because [P.L.] said you did and she didn’t have a reason to lie and I believe you
                were there. And I believe her when she says that there was a body in the street and that
                you said there he goes. And that[, T.J.], is either murder or accomplice liability.


       Id.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015                Page 17 of 18
       witnesses. Smith v. State, 34 N.E.3d 1211, 1222 (Ind. 2015) (citing McHenry v.

       State, 820 N.E.2d 124, 126 (Ind. 2005) (“Upon a challenge to the sufficiency of

       evidence to support a conviction, a reviewing court does not reweigh the

       evidence or judge the credibility of the witnesses, and respects ‘the jury's

       exclusive province to weigh conflicting evidence.’”)). Here, the facts most

       favorable to the adjudication are sufficient to support the court’s decision;

       accordingly, we affirm the judgment of the juvenile court.


[33]   Affirmed.


       Najam, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-JV-21 | November 9, 2015   Page 18 of 18